DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections

The previous objections to claims 1 and 14 are hereby withdrawn in light of applicant’s amendment of those claims.
Response to Amendment
The Amendment, filed on 01/26/2022 has been entered and acknowledged by the Examiner.
Claims 1-25 are pending in the instant application.
-------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-11 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono et al (US PG Pub. No. 2014/0092584).

Regarding Claim 1, Ono discloses, at least in figure 7B: a light source member comprising: a circuit board (12, ¶ [0123]) ; a plurality of light emitting elements (111a, ¶ [0122]) on the circuit board (12); and a reflection plate (113, ¶ [0121]) facing the circuit board (12), the reflection plate (113) comprising in order from the circuit board (12)_: a base layer (113) defining a plurality of grooves (between the protrusions) of the reflection plate(113)(since the base layer defines a plurality of grooves of the reflection plate, then the base layer and the reflection plate are the same element, otherwise this is not possible), each of the plurality of grooves recessed in a direction towards the circuit board (12), and a light control pattern layer (1132, ¶ [0121) on the base layer (113) and in the plurality of grooves which are defined by the base layer (113), which wavelength-converts, absorbs or reflects light (¶ [0121])  from the plurality of light emitting elements (111a), on the base layer (113); and a plurality of light emitting elements (111a) in the plurality of grooves which include the light control pattern layer (1132) on the base layer (113).  
Regarding Claim 2, Ono discloses, at least in figure 7B: wherein the base layer (113) further defines: the plurality of grooves spaced apart from each other, a boundary portion (the protrusions)  between grooves adjacent to each other, and a plurality of through-holes (111b and a are in the thru holes)  respectively corresponding to the plurality of grooves and through which the plurality of light emitting element (111a) respectively extend, and each of the plurality of grooves is defined by: a bottom portion of the base layer (113) which is closest to the circuit board (12), a through-hole among the plurality of through-holes which is defined through the bottom portion (see 7B); and 
Regarding Claim 3, Ono discloses, at least in figure 7B wherein inside each of the plurality of grooves, the light control pattern layer (1132) comprises a first pattern layer (1132) extended along the sidewall portion. 
Regarding Claim 9, Ono discloses: wherein the light control pattern layer (1132) comprises a pigment (PET contains  white pigment) or a dye which absorbs or reflects (it reflects) the light from the plurality of light emitting elements (111a)(¶ [0120]. The paragraph refers to reflective element 113 but 1132 relates to 113, see paragraph [0062]. Also, identical cross hatching also signifies the same material ).  
Regarding Claim 10, Ono discloses, at least in figure 8 wherein each of the plurality of grooves has a circular, elliptical or polygonal shape (rectangle), in a plan view of the base layer (113).  
Regarding Claim 11, Ono discloses, at least in figure 7B wherein the base layer (113) comprises polyethylene terephthalate (¶ [0120]).  
Regarding Claim 14, Ono discloses, at least in figure 7B A display device (100, ¶ [0072], LCD) comprising: a light source member; and a display panel facing the light source member, wherein the light source member comprises: a circuit board (12); a plurality (see ends of figure cut off indicating it extends beyond with more of the same)  of light emitting elements (111a) on the circuit board (12); and a reflection plate (113) facing the circuit board (12), the reflection plate (113) comprising in order from the circuit board (12): a base layer (113) defining a plurality of grooves of the reflection plate (113), each of the plurality of grooves recessed in a direction towards the circuit board 
Regarding Claim 15, Ono discloses, at least in figure 7B wherein the base layer (113) further defines the plurality of grooves spaced apart from each other (see fig), a boundary portion (the protrusions) furthest from the circuit board (12) and between grooves adjacent to each other, and a plurality of through-holes (11a and b are in the holes) respectively corresponding to the plurality of grooves and through which blue
the plurality of light emitting elements (111a) respectively extend, and each of the plurality of grooves is defined by: a bottom portion of the base layer (113) which is closest to the circuit board (12); a through-hole (LED in the thru hole) among the plurality of through-holes which is defined through the bottom portion; and a sidewall portion (1132 leans against the side walls) connecting the bottom portion and the boundary portion to each other.  
Regarding Claim 16, Ono discloses, at least in figure 7B wherein each of the plurality of light emitting elements (111a) emits first color light (inherent) as the light from the plurality of light emitting elements (111a), and the light control pattern layer (1132) comprises: a pigment or a dye which reflects the first color light (1132 is made of PET which contains a white reflective pigment).  
------------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ono (584).
Regarding Claim 4, Ono fails to disclose: wherein inside each of the plurality of grooves, the first pattern layer (1132) covers an entirety of the sidewall portion.  
However, covering the entirety of the sidewall would simply involve either a change in size (making the pattern wider) or a duplication of parts (duplicating the element (1132) along the entire wall), both of which would obviously increase the amount of reflection that occurs.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the first pattern layer on entire sidewall portion in the light source member of Ono, to increase the amount of reflection that occurs and since a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955) and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
---------------------------------------------------------------------------------------------------------------
Claims 8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ono (584) in view of Tai et al (US PG Pub. No. 2019/0324324, previously cited).
Regarding Claim 8, Ono discloses: and the light control pattern layer (1132) comprises a fluorescent material (1132 is made of PET (¶ [0005]) and the PET contains fluorescent material (¶ [0105]) but  fails to disclose:  wherein each of the plurality of light emitting elements (111a) emits blue light as the light from the plurality of light emitting elements (111a), 
However, Ono does disclose the desire for white light emission (¶ [0004]) and white light emission requires either a blue or UV emitting LED and RGB or yellow conversion material. 
Tai  teaches in paragraph [0017] blue emitting LEDS exciting a color conversion layer (last line of paragraph [0016]) and using a yellow phosphor(last line of paragraph [0016]) (which combined with Tai’s blue LEDs creates white light. Also note that YAG is a yellow emitting phosphor (see Wikipedia).
 Therefore,  it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a YAG phosphor on the light control pattern layer (1132) of Ono, as suggested by Ono, which is between the light source member and display panel of Ono, illuminate it by a blue LED as taught by Tai, to provide the white light desired by Ono. 
Regarding Claim 17, Ono fails to disclose: wherein LL-201912-019-1-USO / LL-300009-US / HAA0781USPage 5 of 16.Application No. 17/097,049 Response dated: January 26, 2022 Reply to Office action dated: November 2, 2021 each of the plurality of light emitting elements (111a) emits blue light as the light from the plurality of light emitting elements (111a), and the light control pattern layer (1132) comprises a yttrium 
However, Ono does disclose in paragraph [0004] a desire for white light emission which requires either a blue or UV emitting LED with conversion material (RGB or Yellow). Also note in paragraph [0105] Ono discloses that the reflective members made of PET may include a fluorescent agent.
Tai  teaches in paragraph [0017] blue emitting LEDS exciting a color conversion layer comprising a quantum dot (last line of paragraph [0016]) and the paragraph also discloses using a yellow phosphor (which combined with Tai’s blue LEDs creates white light. Also note that YAG is a yellow emitting phosphor (see Wikipedia). Therefore,  it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a YAG phosphor on the light control pattern layer (1132) of Ono, as suggested by Ono, which is between the light source member and display panel of Ono, illuminate it by a blue LED as taught by Tai, to provide the white light desired by Ono. 
Regarding Claim 18, Ono fails to disclose: further comprising an optical member between the light source member and the display panel (100, above it), wherein the optical member comprises a color conversion layer comprising a quantum dot.  
Ono discloses in paragraph [0004] the desire for white LEDS. However, there are no white LEDs as such, they are either blue or UV LEDs immersed in wavelength changing material to produce the white.(White is a combination of RGB or Blue and Yellow(off white)).

Since blue LEDs  can activate any phosphor with a longer wavelength such as yellow, red, cyan or green it can extend the color gamut of the device and Ono needs either a blue or UV LED to get white light, then it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an optical member between the light source member and display panel of Ono, illuminated by a blue LED as taught by Tai, to provide white light desired by Ono and to extend the color gamut of the device.
----------------------------------------------------------------------------------------------------
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ono (584) in view of Kyoukane (113).
Regarding Claim 12, Ono discloses, at least in figure 7B wherein independent driving of the plurality of light emitting elements (111a) emits the light from the plurality of light emitting elements (111a)(¶ [0072] discloses that the LEDs are driven but fails to disclose independently.  
Kyoukane teaches in paragraph [0050], second half), wherein independent driving of the plurality of light emitting elements (14) emits the light from the plurality of light emitting elements to minimize light leakage and to allow more precise control of the regions illuminated.  

Regarding Claim 13, Ono discloses: wherein the plurality of light emitting elements (111a) are divided into a plurality of light emitting groups (¶ [0078]) but fails to disclose:  and independent driving emits the light from the plurality of light emitting elements (111a).  
Kyoukane teaches in paragraph [0050], second half), wherein independent driving of the plurality of light emitting elements (14) emits the light from the plurality of light emitting elements to minimize light leakage and to allow more precise control of the regions illuminated.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide independent control of the groups of LEDs of Ono, to minimize light leakage and to allow more precise control of the regions illuminated.  
---------------------------------------------------------------------------------------------------------
Claims 19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ono (584) in view of Chisaka et al (US PG Pub. No. 2019/0177608, previously cited).
Regarding Claim 19, Ono discloses, at least in figure 7B A method of manufacturing a light source member, the method comprising: providing a plurality of light emitting elements (111a) on a circuit board (12); providing a reflection plate (113) comprising in order from the circuit board (12): a base layer (113) defining both a 
Ono fails to disclose curing the light control pattern material or the material used but does disclose in paragraph [0120] using (PET) for the light control pattern (1132) which has to be cured (see Chisaka et al (US PG Pub. No. 2019/0177608, previously cited), paragraph [0193], last line, polyethylene terephthalate). 

Furthermore, since the light control pattern of Ono is in contact with the base layer (113),  it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide it at the same time as the base layer to simplify fabrication of the device.
Regarding Claim 25, Ono discloses, at least in figure 7B wherein the base layer (113) comprises polyethylene terephthalate (¶ [0120], Ono disclose the reflective member as 113 and 1132, see paragraph [0062]), and the light control pattern material (1132) comprises a fluorescent material (¶ [0105] states that the PET being used contains fluorescent material).
-------------------------------------------------------------------------------------------------------
Claims 20-21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ono (584) and Kyoukane et al (US PG Pub. No. 2019/0258115, previously cited) and further in view of Chisaka et al (US PG Pub. No. 2019/0177608, previously cited),
Regarding Claim 20, Ono discloses, at least in figure 7B wherein the providing of the plurality of grooves and the plurality of through-holes in the base layer (113) comprises pressing a mold to the base layer (113) to both: deform the base layer (113) in a direction toward the circuit board (12), which provides the plurality of grooves, and remove portions of the base layer (113) respectively corresponding to the plurality of grooves, which provides the plurality of through-holes.  

Kyoukane teaches, at least in figure 4, wherein the providing of the plurality of grooves and the plurality of through-holes in the base layer (22) comprises pressing a mold to the base layer (22)(¶ [0052]) to both: 15deform the base layer (22) in a direction toward the circuit board (15), which provides the plurality of grooves, and remove portions of the base layer (22) respectively corresponding to the plurality of grooves, which provides the plurality of through-holes (latter half of paragraph [0052]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to try press molding to form the base layer structures of Ono, as taught by Kyoukane, since it is a known method among a finite number of identified, predicable methods available to one off ordinary skill with a reasonable expectation of success (MPEP 21431E).
Regarding Claim 21, Ono fails to disclose:  wherein the pressing of the mold to the base layer (113) comprises defining: each of the plurality of grooves including: a bottom portion of the base layer (113) which is closest to the circuit board (12) and in which a through-hole among the plurality of through-holes is defined, and a sidewall portion of the base layer (113) inclined from the bottom portion, and a boundary portion of the base layer (113) between grooves adjacent to teach other.  
20 Kyoukane teaches, at least in figures 4 and 7, wherein the pressing of the mold to the base layer (22/222) comprises defining: each of the plurality of grooves including: a bottom portion (bottom edge) of the base layer (22/222) which is closest to the circuit board (15) and in which a through-hole among the plurality of through-holes is53LL-300009-US HAA0781 USdefined, and a sidewall (22b/222b) portion of the base layer (22/22b) inclined (see fig. 7 and ¶ 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to try press molding, as claimed, to form the base layer structures of Ono, as taught by Kyoukane, since it is a known method among a finite number of identified, predicable methods available to one off ordinary skill with a reasonable expectation of success (MPEP 21431E).
Regarding Claim 23, Ono fails to disclose:  wherein LL-201912-019-1-USO / LL-300009-US / HAA0781USPage 7 of 16.Application No. 17/097,049 Response dated: January 26, 2022 Reply to Office action dated: November 2, 2021 the mold comprises: a plurality of first protruding portions corresponding to the plurality of grooves, the plurality of first protruding portions each comprising a side surface corresponding to the sidewall portion of the base layer (113), a plurality of second protruding portions respectively extended from the plurality of first protruding portions and corresponding to the plurality of through-holes, and a support portion common to each of the plurality of first protruding portions and the plurality of second protruding portions and from which each of the plurality of first protruding portions and the plurality of second protruding portions extends, and the providing of the light control pattern material on the base layer (113), at the positions corresponding to the plurality of grooves, comprises providing the light control pattern material to the side surface of each of the plurality of first protruding portions of the mold.  
Kyoukane teaches, at least in figure 4 and paragraph [0052], wherein 15the mold comprises: a plurality of first protruding portions corresponding to the plurality of grooves, the plurality of first protruding portions each comprising a side surface corresponding to the sidewall portion of the base layer (22), a plurality of second 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to try press molding, as claimed, to form the base layer structures of Ono, as taught by Kyoukane, since it is a known method among a finite number of identified, predicable methods available to one off ordinary skill with a reasonable expectation of success (MPEP 21431E).
Regarding Claim 24, Ono fails to disclose:  wherein the side surface of each of the plurality of first protruding portions of the mold comprises a plurality of holes, and the providing of the light control pattern material on the base layer (113), at the positions corresponding to the plurality of grooves, comprises providing the light control pattern material in the plurality of holes of the mold.  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to try press molding, as claimed, to form the base layer structures of Ono, as taught by Kyoukane, since it is a known method among a finite number of identified, predicable methods available to one off ordinary skill with a reasonable expectation of success (MPEP 21431E).
-------------------------------------------------------------------------------------------------
Allowable Subject Matter
Claims 5-7 and 22  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance.


	Regarding Claim 5, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 5, and specifically comprising the limitation of “second pattern layer extended along the bottom portion, in a direction towards the through-hole from the first pattern layer, or 15a third pattern layer extended along the boundary portion between the grooves adjacent to each other, in a direction away from the first pattern layer” including the remaining limitations.

	Regarding Claim 6, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 6, and specifically comprising the limitation of “the light control pattern comprises a 20plurality of sub-patterns arranged along the sidewall portion, each of the plurality of sub-patterns  defines a volume, and the volume of at least one sub-pattern among the plurality of sub-patterns is different from the volume of remaining sub-patterns” including the remaining limitations.
Claim 7 is allowable, at least, because of its dependency on claim 6.  
	
Regarding Claim 22, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 22, and specifically comprising the limitation of “ wherein the providing of the light control pattern  material on the base layer comprises: providing the light control pattern material on the mold at locations corresponding to the light control pattern layer, and 10by the pressing of the mold to the base layer , transferring the light control pattern material from the mold to at least one among the sidewall portion, the boundary portion and the bottom portion of the base layer” including the remaining limitations.  


 

Response to Arguments
	Applicant’s arguments presented 1/26/2022 are moot. Applicant has amended all of the independent claims to recite “pattern layer” instead of “pattern” which requires an additional layer not taught by the references on record. Therefore, this office action is final. 

	 
CONTACT INFORMATION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879